Title: To James Madison from Thomas Jefferson, 11 April 1820
From: Jefferson, Thomas
To: Madison, James


                
                    Dear Sir
                    Monticello Apr. 11. 20.
                
                Our brewing for the use of the present year has been some time over. About the last of Oct. or beginning of Nov. we begin for the ensuing year, and malt and brew 3. 60 galln casks successively, which will give so many successive lessons to the person you send. On his return he can try his hand with you in order to discover what parts of the processes he will have learnt imperfectly, and come again to our spring brewing of a single cask in order to perfect himself, and go back to you to try his hand again on as much as you will want. You will want a house for malting, which is quickest made by digging into the steep side of a hill, so as to need a roof only, and you will want a haircloth also of the size of your loft to lay the grain on. This can only be had from Phila. or N. Y. I sett out for Bedford the first of next week to be absent till the 1st. week in May. I will give you notice in the fall when we are to commence malting and our malter and brewer is uncommonly intelligent and capable of giving instruction if your pupil is as ready at comprehending it. Ever & affectionately yours
                
                    Th: Jefferson
                
            